This is an action for specific performance and the learned vice-chancellor dismissed the bill of complaint, from which decree so advised the complainant below appeals.
Without going into details it is sufficient to say that we conclude that the opinion of this court in Lennig v. OceanCity Association, 41 N.J. Eq. 606, is controlling and for that reason the decree below is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, VAN BUSKIRK, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 578